EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: Species A: FIG. 8A (item 91).  Species B: FIG. 16 (item 13). The species are independent or distinct because the detection unit designs are distinct and not obvious variants in the art. In addition, these species are not obvious variants of each other based on the current record.
Applicant was required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic since Claim 1 is to Species A and Claim 8 is to Species B.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., employing different search queries).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

During a telephone conversation with James LaBarre (Reg. No. 28,632) on 10 May 2021 a provisional election was made without traverse to prosecute the invention of Species A (FIG. 8A), claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James LaBarre (Reg. No. 28,632) on 13 May 2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, line 2, “possible” has been replaced by - - configured - -.

In Claim 1, line 14, “can” has been replaced by - - is configured to - -.

In Claim 1, line 21, “capable of displacing” has been replaced by - - configured to be displaced - -.

Claims 8-14 have been deleted.

Reasons for Allowance
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:
The independent claim overcomes the prior art since it requires that the movable member is arranged at a position to abut against the first pin that is in a pushed down state in a process in which the dock plate moves from the second position to the first position in combination with the other claim limitations. It is noted that a first position is claimed to be close to a side of the port plate where the port door can hold the door portion, and a second position is apart from the port plate (not the dock plate).
The prior art of record does not disclose this combination of limitations. For example, Japanese Patent No. 2003-142551 to Yokoyama et al. discloses port plate 3/30/101 (figure 7), first pin 11a (figure 9), movable member 12a, and dock plate 10, however, Yokoyama does not disclose that movable member 12a is arranged at a position to abut against first pin 11a that is in a pushed down state in a process in which dock plate 10 moves from the second position to the first position in combination with the other claim limitations. Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,896,470 discloses detection pin 206 in Fig. 2B near the load port.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652